UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 14, 2011 MEDIA SCIENCES INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 1-16053 87-0475073 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8 Allerman Road, Oakland, New Jersey 07436 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (201) 677-9311 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.313e-4(c)) Item 2.02Results of Operations and Financial Condition On February 14, 2011, Media Sciences International, Inc. issued a press release announcing its quarterly financial results for the period ended December 31, 2010, and provided supplemental financial data, copies of which are attached as Exhibit 99.1 and Exhibit 99.2, respectively.Both exhibits are incorporated herein by reference. The information under this Item 2.02 and Exhibits 99.1 and 99.2 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description of Exhibit 99.1* Press Release 99.2* Supplemental Financial Data * Filed herewith 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDIA SCIENCES INTERNATIONAL, INC. Date:February 14, 2011 By:/s/ Denise Hawkins Denise Hawkins Chief Financial Officer 3
